Exceptions overruled. The jury answered in the affirmative an issue framed by the Probate Court, whether the instrument offered as the last will of Ralfolas Shalavejus was executed according to law. The contestant excepted to the exclusion of evidence relative to matters concerning the administration of the estate of Constance Matas, the daughter of Shalavejus, including the compromise in that estate of a claim in favor of one Lusis, the person named as executrix in the instant instrument. There was no error as such evidence was not material on the single issue then on trial. The ruling excluding evidence that Lusis filed a petition for the appointment of a conservator for Shalavejus was not prejudicial. It was admitted that a conservator was appointed in 1948, the year preceding his death when he was about ninety years of age. The judge was also right in refusing to instruct the jury that the fact that the decedent was under conservatorship at the time of making the will “is prima facie evidence of incapacity to make a will, but not conclusive.” Clifford v. Taylor, 204 Mass. 358, 360-361.